Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 10 May 2021 has been entered. Applicant’s remarks filed 10 May 2021 are acknowledged.
Claims 7, 19 and 20 are cancelled. Claim 21 has been added. Claims 1-6, 8-18 and 21 are pending. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-6, 8-13 and 21 are under examination to the extent they read on the following elected species:
A-c) wherein the composition comprising ceramic particles and collagen fibers;
B-c) wherein the ceramic particles comprise a mixture of bioactive glass particles and tricalcium phosphate particles;
C) wherein the coagulum comprises a combination of “blood components and stem cells”; and
D) wherein the recombinant protein is a combination of BMP-6 and BMP-7.
Claims 1-4, 6, 8-13 and 21 read on the elected species.

Claim Rejections Withdrawn
The rejection of claim 2 under 35 U.S.C. 103, as being unpatentable over Balaguer et al. (US 2011/0182950 A1, Pub. Date: Jul. 28, 2011), in view of Wallace et al. (US 2015/0065425 A1, Pub. Date: Mar. 5, 2015), is withdrawn in response to a scaffold comprising ceramic particles and collagen fibers”.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13 and 21 remain rejected under 35 U.S.C. 103, as being                 unpatentable over Muschler (US 2002/0161449 A1, Pub. Date: Oct. 31, 2002), in view of Cornell et al. (J. Orthop. Trauma, 1991, Vol. 5(1):1-8) (abstract), and further in view of Wallace et al. (US 2015/0065425 A1, Pub. Date: Mar. 5, 2015). The rational of this rejection is set forth in the previous Office action (mailed 02/10/2021), see pages 6-10.
Applicant argues that Muschler does not teach or suggest the feature “wherein the collagen fibers are in amounts ranging from about 1-20% v/v”, and that the amounts taught by Muschler refer to both the bone particles and fibrous material. Applicant argues that other material in the composition such as the “exogenous bone morphogenetic protein” has been ignored, and the presence of which will substantially change the % v/v of the collagen fibers. Applicant further argues that the recited specific amount of the collagen fibers is very important and it provides supplementary short-term scaffolding during the coagulum formation process until the ceramic material can take over for a longer term mechanical support.

Muschler teaches a composite bone marrow graft material having an enriched population of progenitor cells, said composite bone marrow graft material comprises a porous biocompatible implantable matrix and clot material (e.g., a bone marrow clot formed from non-anticoagulated bone marrow aspirate from the graftee) [0008] [0033]. Muschler teaches that the porous biocompatible implantable matrix materials include ceramics comprising calcium phosphate such as hydroxyapatite or tricalcium phosphate, as well as demineralized or mineralized bone matrix; and other suitable matrix materials are hyaluronic acid, bioglass and collagen [0025]. Muschler teaches that particularly suitable matrix materials include granular ceramics such as that incorporated into the bone graft substitute Collagraft sold by Zimmer, granular ceramics such as that incorporated into the graft substitute Vitoss sold by Orthovita, and filamentous sponges such as those made from collagen by Orquest [0028]. Muschler teaches that the porous biocompatible implantable matrix has an increased total surface area for progenitor cell adhesion, and an increased total surface area can be achieved by using a matrix comprising a combination of granules and fibers [0027] [0029] [0030]. Therefore, Muschler’s composite graft material includes both the bone particles and fibrous material. Muschler also teaches or suggests including the fibrous material in an amount as recited in the instant claims, i.e., ranging from about 1-20% v/v, or from about 5-10% v/v (new claim 21). Muschler teaches an exemplary preferred matrix formed by combining the fibers (a volume of about 3.1 cm3) with bone particles (a volume about 10 cc) [0031] (the ratio of the fibers and the bone particles in the matrix is 
If combining 15 cc matrix with 30 cc aspirate, the total volume is 45 cc. Given the ratio of fibers/particles in the matrix is about 1:3, 15 cc matrix contains about 3.75 cc fibers. Therefore, the amount of the fibers in the composite bone marrow graft material is 3.75/45=8.3% v/v, which falls within the claimed range of collagen fibers.
With respect to Applicant’s arguments that the presence of other material in the composition, such as the “exogenous bone morphogenetic protein”, will substantially change the % v/v of the fibers, however, the loading of bone morphogenetic protein(s), as taught by Wallace, would not likely change the % v/v of the fibers out of the scope of 1-20% v/v. Wallace teaches loading bone morphogenetic protein(s), preferably, BMP-2, BMP-4, BMP-5, BMP-6, BMP-7, and/or BMP-9, in osteogenic compositions, at a level in the range of about 25 g to about 100 g per cubic centimeter of the matrix [0007]. Using the above example (i.e., a composite in a volume of 45 cc), loading 25-100 g BMP per cc matrix would require a total of 1.125 mg (25 g/cc x 45 cc) to 4.5 mg (100 g/cc x 45 cc) of BMP. One skilled in the art would not consider that an amount of 1.125 mg - 4.5 mg of BMP will substantially change the % v/v of the fibrous material in Muschler’s composite graft material.  
With respect to Applicant’s arguments that the recited specific amount of the collagen fibers is very important and it provides supplementary short-term scaffolding 
Therefore, the cited prior art teaches and suggests all the features of the claimed composition and renders the instant claims obvious.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 11, 2021